             Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 1 of 22




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JOHN MAHONEY, on behalf of himself and all :
others similarly situated,                                             :
                                                                       :
                               Plaintiffs,                             :
                                                                       :
                               v.                                      :   CLASS ACTION COMPLAINT
                                                                       :      FOR INJUNCTIVE AND
UNIVERSAL ATHLETIC CLUB, INC.,                                         :     DECLARATORY RELIEF
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                    INTRODUCTION
1.        Plaintiff JOHN MAHONEY (“Plaintiff” or “MAHONEY”), on behalf of himself and

          others similarly situated, asserts the following claims against Defendant UNIVERSAL

          ATHLETIC CLUB, INC. (“Defendant” or “UNIVERSAL ATHLETIC CLUB”) as

          follows.

2.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in the

          United States are visually impaired, including 2.1 million who are blind, and according to

          the American Foundation for the Blind’s 2016 report, approximately 300,000 visually

          impaired persons live in the State of Pennsylvania.

3.        “Being unable to access website puts individuals at a great disadvantage in today’s society,

          which is driven by a dynamic electronic marketplace and unprecedented access to

          information.” U.S. Dep’t of Justice, Statement of Eve L. Hill before the Senate Comm. on

          Health, Educ., Labor & Pensions, at 3 (May 14, 2013).

4.        Plaintiff is a blind, visually-impaired handicapped person and a member of a protected

          class of individuals under the



                                                                -1-
       Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 2 of 22




5.   ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set

     forth at 28 CFR §§ 36.101 et seq.

6.   Plaintiff requires screen-reading software to read website content using his computer.

     Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with visual

     impairments who meet the legal definition of blindness in that they have a visual acuity

     with correction of less than or equal to 20 x 200.

7.   Plaintiff brings this civil rights action against Defendant to enforce Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires,

     among other things, that a public accommodation (1) not deny persons with disabilities the

     benefits of its services, facilities, privileges and advantages; (2) provide such persons with

     benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary aids

     and services—including electronic services for use with a computer screen reading

     program—where necessary to ensure effective communication with individuals with a

     visual disability, and to ensure that such persons are not excluded, denied services,

     segregated or otherwise treated differently than sighted individuals; and (4) utilize

     administrative methods, practices, and policies that provide persons with disabilities equal

     access to online content.

8.   By failing to make its Website available in a manner compatible with computer screen

     reader programs, UNIVERSAL ATHLETIC CLUB, a public accommodation subject to

     Title III, deprives blind and visually-impaired individuals the benefits of its online goods,

     content, and services—all benefits it affords nondisabled individuals—thereby increasing

     the sense of isolation and stigma among these Americans that Title III was meant to redress.




                                              -2-
        Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 3 of 22




9.    Upon information and belief, because UNIVERSAL ATHLETIC CLUB’s Website has

      never been accessible and because UNIVERSAL ATHLETIC CLUB does not have, and

      has never had, an adequate corporate policy that is reasonably calculated to cause its

      Website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

      seeks a permanent injunction requiring:

             a. that UNIVERSAL ATHLETIC CLUB retain a qualified consultant acceptable
                to Plaintiff (“Mutually Agreed Upon Consultant”) who shall assist it in
                improving the accessibility of its Website so the goods and services on them
                may be equally accessed and enjoyed by individuals with vision related
                disabilities;

             b. that UNIVERSAL ATHLETIC CLUB work with the Mutually Agreed Upon
                Consultant to ensure that all employees involved in website development and
                content development be given web accessibility training on a periodic basis,
                including onsite training to create accessible content at the design and
                development stages;

             c. that UNIVERSAL ATHLETIC CLUB work with the Mutually Agreed Upon
                Consultant to perform an automated accessibility audit on a periodic basis to
                evaluate whether UNIVERSAL ATHLETIC CLUB’s Website may be equally
                accessed and enjoyed by individuals with vision related disabilities on an
                ongoing basis;

             d. that UNIVERSAL ATHLETIC CLUB work with the Mutually Agreed Upon
                Consultant to perform end-user accessibility/usability testing on a periodic
                basis with said testing to be performed by individuals with various disabilities
                to evaluate whether UNIVERSAL ATHLETIC CLUB’s Website may be
                equally accessed and enjoyed by individuals with vision related disabilities on
                an ongoing basis;

             e. that UNIVERSAL ATHLETIC CLUB work with the Mutually Agreed Upon
                Consultant to create an accessibility policy that will be posted on its Website,
                along with an e-mail address and tollfree phone number to report accessibility-
                related problems; and

             f. that Plaintiff, their counsel and its experts monitor Defendant’s Website for up
                to two years after the Mutually Agreed Upon Consultant validates it is free of
                accessibility errors/violations to ensure UNIVERSAL ATHLETIC CLUB has
                adopted and implemented adequate accessibility policies.

10.   Web-based technologies have features and content that are modified on a daily, and



                                                -3-
        Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 4 of 22




      in some instances, an hourly, basis, and a one time “fix” to an inaccessible website will not

      cause the website to remain accessible without a corresponding change in corporate

      policies related to those web-based technologies. To evaluate whether an inaccessible

      website has been rendered accessible, and whether corporate policies related to web-based

      technologies have been changed in a meaningful manner that will cause the website to

      remain accessible, the website must be reviewed on a periodic basis using both automated

      accessibility screening tools and end user testing by disabled individuals.

                               JURISDICTION AND VENUE

11.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42

      U.S.C. § 12188.

12.   UNIVERSAL ATHLETIC CLUB purposefully targets and otherwise solicits business

      from Pennsylvania residents through its Website. Because of this targeting, it is not unusual

      for UNIVERSAL ATHLETIC CLUB to conduct business with Pennsylvania residents. In

      fact, the opposite is true: UNIVERSAL ATHLETIC CLUB clearly does business over the

      Internet with Pennsylvania residents, having entered into contracts with Pennsylvania

      residents that involve the knowing and repeated transmission of computer files over the

      Internet. See Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123 (W.D. Pa Apr.

      25, 2017) clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017) (Judge

      Schwab) (The court exercised personal jurisdiction over an out-of-forum defendant for

      claims its website is inaccessible to a visually disabled resident of the forum state.); see

      also Access Now Inc. v. Otter Products, LLC, Case No. 1:17-cv-10967-PBS (D.Mass. Dec.

      4, 2017) (exercising personal jurisdiction over forum-based plaintiff’s website accessibility

      claims against out-of-forum website operator).




                                               -4-
        Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 5 of 22




13.   Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the judicial

      district in which a substantial part of the acts and omissions giving rise to Plaintiff claims

      occurred.

14.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

      2202.

                                           PARTIES
15.   Plaintiff, at all relevant times, is and was a resident of Bucks County, Pennsylvania.

16.   Defendant is and was at all relevant times a Pennsylvania Corporation with its principal

      place of business located at 2323 Oregon Pike, Lancaster, PA 17601.

17.   Defendant’s Fitness Club, its Website and the goods and services offered thereupon, is a

      public accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

                                   NATURE OF ACTION
18.   The Internet has become a significant source of information, a portal, and a tool for

      conducting business, doing everyday activities such as shopping, learning, banking,

      researching, as well as many other activities for sighted, blind and visually-impaired

      persons alike.

19.   In today’s tech-savvy world, blind and visually impaired people have the ability to access

      website using keyboards in conjunction with screen access software that vocalizes the

      visual information found on a computer screen or displays the content on a refreshable

      Braille display. This technology is known as screen-reading software. Screen-reading

      software is currently the only method a blind or visually-impaired person may

      independently access the internet. Unless website are designed to be read by screen-reading

      software, blind and visually-impaired persons are unable to fully access website, and the

      information, products, goods and contained thereon.



                                               -5-
        Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 6 of 22




20.   Blind and visually-impaired users of Windows operating system-enabled computers and

      devices have several screen reading software programs available to them. Some of these

      programs are available for purchase and other programs are available without the user

      having to purchase the program separately. Job Access With Speech, otherwise known as

      “JAWS” is currently the most popular, separately purchased and downloaded screen-

      reading software program available for a Windows computer. Another popular screen-

      reading software program is NonVisual Desktop Access “NVDA.” Plaintiff uses the latter.

21.   For screen-reading software to function, the information on a website must be capable of

      being rendered into text. If the website content is not capable of being rendered into text,

      the visually-impaired user is unable to access the same content available to sighted users.

22.   The international website standards organization, the World Wide Web Consortium,

      known throughout the world as W3C, has published version 2.1 of the Web Content

      Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for

      making website accessible to blind and visually-impaired people. These guidelines are

      universally followed by most large business entities and government agencies to ensure

      their website are accessible.

23.   Non-compliant website pose common access barriers to blind and visually-impaired

      persons. Common barriers encountered by blind and visually impaired persons include, but

      are not limited to, the following:

             a.      A text equivalent for every non-text element is not provided;

             b.      Title frames with text are not provided for identification and navigation;

             c.      Equivalent text is not provided when using scripts;

             d.      Forms with the same information and functionality as for sighted




                                              -6-
Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 7 of 22




    persons are not provided;

    e.      Information about the meaning and structure of content is not

    conveyed by more than the visual presentation of content;

    f.      Text cannot be resized without assistive technology up to 200%

    without losing content or functionality;

    g.      If the content enforces a time limit, the user is not able to extend,

    adjust or disable it;

    h.      Web pages do not have titles that describe the topic or purpose;

    i.      The purpose of each link cannot be determined from the link text

    alone or from the link text and its programmatically determined link context;

    j.      One or more keyboard operable user interface lacks a mode of

    operation where the keyboard focus indicator is discernible;

    k.      The default human language of each web page cannot be

    programmatically determined;

    l.      When a component receives focus, it may initiate a change in

    context;

    m.      Changing the setting of a user interface component may

    automatically cause a change of context where the user has not been advised before

    using the component;

    n.      Labels or instructions are not provided when content requires user

    input, which include captcha prompts that require the user to verify that he or she

    is not a robot;

    o.      In content which is implemented by using markup languages,




                                      -7-
        Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 8 of 22




             elements do not have complete start and end tags, elements are not nested according

             to their specifications, elements may contain duplicate attributes, and/or any IDs

             are not unique;

             p.      Inaccessible Portable Document Format (PDFs); and,

             q.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not available

             to user agents, including assistive technology.

                                  STATEMENT OF FACTS
24.   Defendant is a Fitness Club that owns and operates www.universalathleticclub.com (its

      “Website”), offering features which should allow all consumers to access its goods and

      services throughout the United States, including Pennsylvania.

25.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff is, however, a proficient NVDA

      screen-reader user and uses it to access the Internet.

26.   Plaintiff has attempted to use Defendant’s Website at least once in the past. Unfortunately,

      because of UNIVERSAL ATHLETIC CLUB’s failure to build its Website in a manner that

      is compatible with screen reader programs, he is unable to understand, and thus is denied

      the benefit of, much of the content and services he wishes to access or use. For example:

             a. Many features on the Website lacks alt. text, which is the invisible code

                  embedded beneath a graphical image. As a result, Plaintiff was unable to

                  differentiate what products were on the screen due to the failure of the Website

                  to adequately describe its content.




                                               -8-
        Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 9 of 22




             b. Many features on the Website also fail to Add a label element or title attribute

                 for each field. This is a problem for the visually impaired because the screen

                 reader fails to communicate the purpose of the page element. It also leads to the

                 user not being able to understand what he or she is expected to insert into the

                 subject field.

             c. The Website also contains a host of broken links, which is a hyperlink to a non-

                 existent or empty webpage. For the visually impaired this is especially

                 paralyzing due to the inability to navigate or otherwise determine where one is

                 on the website once a broken link is encountered.

27.   As a result of visiting UNIVERSAL ATHLETIC CLUB’s Website and from investigations

      performed on his behalf, Plaintiff is aware the Website include at least the following

      additional barriers blocking his full and equal use:

             a. The Website does not provide a text equivalent for every non-text element;

             b. The purpose of each link cannot be determined from the link text alone or from

                 the link text and its programmatically determined link context;

             c. Web pages lack titles that describe their topic or purpose;

             d. Headings and labels do not describe topic or purpose;

             e. Keyboard user interfaces lack a mode of operation where the keyboard focus

                 indicator is visible;

             f. The default human language of each web page cannot be programmatically

                 determined;

             g. The human language of each passage or phrase in the content cannot be

                 programmatically determined;




                                               -9-
       Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 10 of 22




             h. Labels or instructions are not always provided when content requires user input;

             i. Text cannot be resized up to 200 percent without assistive technology so that it

                 may still be viewed without loss of content or functionality;

             j. A mechanism is not always available to bypass blocks of content that are

                 repeated on multiple web pages;

             k. A correct reading sequence is not provided on pages where the sequence in

                 which content is presented affects its meaning;

             l. In content implemented using markup languages, elements do not always have

                 complete start and end tags, are not nested according to their specifications,

                 may contain duplicate attributes, and IDs are not always unique; and

             m. The name and role of all UI elements cannot be programmatically determined;

                 things that can be set by the user cannot be programmatically set; and/or

                 notification of changes to these items is not available to user agents, including

                 assistive technology.

28.   These barriers, and others, deny Plaintiff full and equal access to all of the services the

      Website offers, and now deter him from attempting to use the Website and/or visit

      UNIVERSAL ATHLETIC CLUB. Still, Plaintiff would like to, and intends to, attempt to

      access UNIVERSAL ATHLETIC CLUB’s Website in the future to research the services

      the Website offers, or to test the Website for compliance with the ADA.

29.   Due to Defendant’s failure and refusal to remove access barriers to its website, Plaintiff

      and visually-impaired persons have been and are still being denied equal access to

      Defendant’s Website, and the numerous goods and services and benefits offered to the

      public through the Website.




                                             -10-
       Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 11 of 22




30.   If the Website were accessible, i.e. if UNIVERSAL ATHLETIC CLUB removed the access

      barriers described above, Plaintiff could independently research the Website’s offerings,

      including class schedules and booking spa appointments at UNIVERSAL ATHLETIC

      CLUB.

31.   Through his attempts to use the Website, Plaintiff has actual knowledge of the access

      barriers that make these services inaccessible and independently unusable by blind and

      visually-impaired people.

32.   Though UNIVERSAL ATHLETIC CLUB may have centralized policies regarding the

      maintenance and operation of its Website, upon and information and belief, UNIVERSAL

      ATHLETIC CLUB has never had a plan or policy that is reasonably calculated to make its

      Website fully accessible to, and independently usable by, individuals with vision related

      disabilities. As a result, the complained of access barriers are permanent in nature and

      likely to persist.

33.   The law requires that UNIVERSAL ATHLETIC CLUB reasonably accommodate

      Plaintiff’s disabilities by removing these existing access barriers. Removal of the barriers

      identified above is readily achievable and may be carried out without much difficulty or

      expense.

34.   Plaintiff’s above request for injunctive relief is consistent with the work performed by the

      United States Department of Justice, Department of Transportation, and U.S. Architectural

      and Transportation Barriers Compliance Board (the “Access Board”), all of whom have

      relied upon or mandated that the public-facing pages of website complies with an

      international compliance standard known as Web Content Accessibility Guidelines version




                                              -11-
        Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 12 of 22




       2.1 AA (“WCAG 2.1 AA”), which is published by an independent third party known as

       the Worldwide Web Consortium (“W3C”).

35.    Plaintiff and the Class have been, and in the absence of an injunction will continue to be,

       injured by UNIVERSAL ATHLETIC CLUB’s failure to provide its online content and

       services in a manner that is compatible with screen reader technology.

36.    UNIVERSAL ATHLETIC CLUB has long known that screen reader technology is

       necessary for individuals with visual disabilities to access its online content and services,

       and that it is legally responsible for providing the same in a manner that is compatible with

       these auxiliary aids.

37.    Indeed, the Disability Rights Section of the DOJ reaffirmed in a 2015 Statement of Interest

       before the United States District Court for the District of Massachusetts that it has been a

       “longstanding position” of the Department of Justice “that the ADA applies to website of

       public accommodations.” See National Association of the Deaf v. Massachusetts Institute

       of Technology, No. 3:15-cv-300024-MGM, DOJ Statement of Interest in Opp. To Motion

       to Dismiss or Stay, Doc. 34, p. 4 (D. Mass. Jun. 25, 2015) (“MIT Statement of Interest”);

       see also National Association of the Deaf. v. Harvard University, No. 3:15-cv-30023-

       MGM, DOJ Statement of Interest of the United States of America, Doc. 33, p.4 (D. Mass.

       Jun. 25, 2015) (“Harvard Statement of Interest”).

38.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In

       relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to alter
       facilities to make such facilities readily accessible to and usable by individuals with
       disabilities . . . Where appropriate, injunctive relief shall also include requiring the . . .
       modification of a policy . . .

42 U.S.C. § 12188(a)(2).



                                                -12-
       Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 13 of 22




39.   There is no DOJ administrative proceeding that could provide Plaintiff with Title III

      injunctive relief.

40.   While DOJ has rulemaking authority and can bring enforcement actions in court, Congress

      has not authorized it to provide an adjudicative administrative process to provide Plaintiff

      with relief.

41.   Plaintiff alleges violations of existing and longstanding statutory and regulatory

      requirements to provide auxiliary aids or services necessary to ensure effective

      communication, and courts routinely decide these types of matters.

42.   Resolution of Plaintiff’s claims does not require the Court to unravel intricate, technical

      facts, but rather involves consideration of facts within the conventional competence of the

      courts, e.g. (a) whether UNIVERSAL ATHLETIC CLUB offers content and services on

      its Website, and (b) whether Plaintiff can access the content and services.

43.   Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to

      be unable to independently use the Website, violating their rights.

                             CLASS ACTION ALLEGATIONS
44.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a nationwide

      class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the United

      States who have attempted to access Defendant’s Website and as a result have been denied

      access to the equal enjoyment of goods and services, during the relevant statutory period.

45.   Common questions of law and fact exist amongst Class, including:

              a.      Whether Defendant’s Website is a “public accommodation” under

              the ADA;

              b.      Whether Defendant’s Website denies the full and equal enjoyment



                                               -13-
       Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 14 of 22




              of its products, services, facilities, privileges, advantages, or accommodations to

              people with visual disabilities, violating the ADA.

46.   Plaintiff’s claims are typical of the Class. The Class, like Plaintiff, are visually impaired or

      otherwise blind, and claim that Defendant has violated the ADA by failing to remove

      access barriers on its Website so as to be independently accessible to the Class.

47.   Plaintiff will fairly and adequately represent and protect the interests of the Class Members

      because Plaintiff has retained and is represented by counsel competent and experienced in

      complex class action litigation, and because Plaintiff has no interests antagonistic to the

      Class Members.

48.   Class certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because

      Defendant has acted or refused to act on grounds generally applicable to the Class, making

      appropriate both declaratory and injunctive relief with respect to the Class as a whole.

49.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because fact

      and legal questions common to Class Members predominate over questions affecting only

      individual Class Members, and because a class action is superior to other available methods

      for the fair and efficient adjudication of this litigation.

50.   Judicial economy will be served by maintaining this lawsuit as a class action in that it is

      likely to avoid the burden that would be otherwise placed upon the judicial system by the

      filing of numerous similar suits throughout the United States.

                           FIRST CAUSE OF ACTION
                  VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
51.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

52.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:



                                                -14-
         Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 15 of 22




       No individual shall be discriminated against on the basis of disability in the full and equal
       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
       any place of public accommodation by any person who owns, leases (or leases to), or
       operates a place of public accommodation.

42 U.S.C. § 12182(a).

53.    Defendant’s Website is a public accommodations within the definition of Title III of the

       ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the general public,

       and as such, must be equally accessible to all potential consumers.

54.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities the opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

       12182(b)(1)(A)(i).

55.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities an opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodation, which is equal to the

       opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

56.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

       among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures, when
       such modifications are necessary to afford such goods, services, facilities, privileges,
       advantages, or accommodations to individuals with disabilities, unless the entity can
       demonstrate that making such modifications would fundamentally alter the nature of such
       goods, services, facilities, privileges, advantages or accommodations; and a failure to take
       such steps as may be necessary to ensure that no individual with a disability is excluded,
       denied services, segregated or otherwise treated differently than other individuals because
       of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).




                                               -15-
       Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 16 of 22




57.   The acts alleged herein constitute violations of Title III of the ADA, and the regulations

      promulgated thereunder. Plaintiff, who is a member of a protected class of persons under

      the ADA, has a physical disability that substantially limits the major life activity of sight

      within the meaning of 42 U.S.C. § 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been

      denied full and equal access to the Website, has not been provided services that are

      provided to other patrons who are not disabled, and has not been provided any reasonable

      accommodation to those services. Defendant has failed to take any prompt and equitable

      steps to remedy its discriminatory conduct. These violations are ongoing.

58.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                               SECOND CAUSE OF ACTION
                                 DECLARATORY RELIEF
59.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

60.   An actual controversy has arisen and now exists between the parties in that Plaintiff

      contends, and is informed and believes that Defendant denies, that its Website contains

      access barriers denying blind customers the full and equal access to the products, services

      and facilities of its Website, which Defendant owns, operations and controls, fails to

      comply with applicable laws including, but not limited to, Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12182, et seq. prohibiting discrimination against the blind.

61.   A judicial declaration is necessary and appropriate at this time in order that each of the

      parties may know their respective rights and duties and act accordingly.

                                   PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:




                                               -16-
       Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 17 of 22




62.   A Declaratory Judgment that at the commencement of this action UNIVERSAL

      ATHLETIC CLUB was in violation of the specific requirements of Title III of the ADA

      described above, and the relevant implementing regulations of the ADA, in that

      UNIVERSAL ATHLETIC CLUB took no action that was reasonably calculated to ensure

      that its Website is fully accessible to, and independently usable by, individuals with visual

      disabilities;

63.   A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504(a) which

      directs Defendant to take all steps necessary to bring its Website into full compliance with

      the requirements set forth in the ADA, and its implementing regulations, so that its Website

      is fully accessible to, and independently usable by, blind individuals, and which further

      directs that the Court shall retain jurisdiction for a period to be determined to ensure that

      Defendant has adopted and is following an institutional policy that will in fact cause it to

      remain fully in compliance with the law—the specific injunctive relief requested by

      Plaintiff is described more fully in paragraph 8 above;

64.   An award of costs and expenses of this action;

65.   Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §

      36.505, including costs of monitoring Defendant’s compliance with the judgment (see

      Hadix v. Johnson, 143 F.3d 246 (6th Cir. 1998), aff'd in part, rev'd in part, 527 U.S. 343

      (1999); Jenkins v. Missouri, 127 F.3d 709 (8th Cir. 1997); Walker v. U.S. Dep't of Hous.

      & Urban Dev., 99 F.3d 761 (5th Cir. 1996); Stewart v. Gates, 987 F.2d 1450, 1452 (9th

      Cir. 1993) (district court should permit compensation for the post judgment monitoring

      efforts by the plaintiff’s counsel that are “useful and necessary to ensure compliance with

      the court's orders”); Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir. 1984); Adams v.




                                              -17-
          Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 18 of 22




         Mathis, 752 F.2d 553 (11th Cir. 1985); Willie M. v. Hunt, 732 F.2d 383, 385, 387 (4th Cir.

         1984); Bond v. Stanton, 630 F.2d 1231, 1233-34 (7th Cir. 1980); Northcross v. Board of

         Educ., 611 F.2d 624, 637 (6th Cir. 1979) (“Services devoted to reasonable monitoring of

         the court's decrees, both to ensure full compliance and to ensure that the plan is indeed

         working…are essential to the long-term success of the plaintiff's suit.”) (citing 3rd Circuit’s

         support for District Court’s award of prospective fees to plaintiff’s counsel);

66.      An order certifying the Class under Fed. R. Civ. P. 23(a) & (b)(2) and/or (b)(3), appointing

         Plaintiff as Class Representative, and his attorneys as Class Counsel; and

67.      Such other and further relief as this Court deems just and proper.


Dated:      Philadelphia, Pennsylvania
            November 18, 2019


                                                         GLANZBERG TOBIA LAW, P.C.

                                                         By: /s/ David S. Glanzberg
                                                         David S. Glanzberg, Esq.
                                                         david.glanzberg@gtlawpc.com
                                                         123 South Broad Street, Suite 1640
                                                         Philadelphia, PA 19109
                                                         Tel: (215) 981-5400
                                                         Fax: (267) 319-1993
                                                         ATTORNEYS FOR PLAINTIFF




                                                  -18-
                                                       Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 19 of 22




        I. (a) PLAINTIFFS
         JOHN MAHONEY. on behalf of hrmself and
                                                                           -                                                                           DEFE~DANTS
                                                                                                                                                     UNIVERSAL ATHLETIC CLUB. INC


              (b)         Courty of Residence of F 1rst Listed Plaint1                                                                                 County of Residence of F,r<;t Listed Defendant
                                                         IFXUPT IN             r: S   PLAI'v lff CASES;                                                                                (IN/; 5 PI.AINT'!ff (ASf,::, ON[ Y1
                                                                                                                                                       NOT'F.      IN I A¾D CO"<Df MNAIION CASf.S, LSE THf !.CX'A TIO¾ OF
                                                                                                                                                                   TT!F TRACT Of I Al\ D I¾ VO! VED

                                                                                                                                                       Attorney; rlf K.nm,n1




        II. BASJSOFJLRIS                                      ICTIO~rPlacean K m0ne8ox0nly1                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                 X m One Box for P!amflff
                                                                                                                                                (/.or Dtverst/y Cases Only)                                               and I !ne Box for /Jefendam}
        71              5 C.ovenunent                                       Federal Quesh on                                                                                   PTF       DEF                                               PTF       DEF
                          Pla,nt1ff                                           rl_; 5. Government Not a Party)                            C'lllzen of Tots State                '.'Jl      '1          Incorporated or Pnn,,pal Place         84      :-14
                                                                                                                                                                                                        of Busmess In Tots State

        '.1        L    '.'.>   Crovemment                                  D1versrt),                                                   C111zen of Another Stat<              '1 2       '1     2    Incorporated and Pnnc1pal Place
                          Defendant                                          (lnd,care Clltzenshtp of Parnes m Item Jllj                                                                                 of Rusmess In Another State

                                                                                                                                                                               n   3      J      3    Foreign Nanon                                           '.'J 6      '.1 6

        IV ~ATLRE- OF SL'IT IP/ace an                                           · X " in One Box Only}                                                                                               here to,     ",ature o f Suit Code Descnnt1ons
    I         "                              ll!iif¾X '®!t/%~w1WJ,         .                  "·                                    ,.m& rw'
                                                                                                                                                                                          Chck
                                                                                                                                                                                                             "
                                                                                                                                                                                                                       <:;/$$,w. *JW'P"/41                                         I
        J     I IO Insuranc,e                                          PERSO'-IAL I'-!Jl'RY              PERSO'\'AL lNJl'RY              j    625 Drug Related Seizure             '.'J 422 Appeal 28 (;SC' 158                     ~      37 5 False Claims Ai:·t
        '.1   120 Manne                                        ,       310 Airplane                 :-1 365 Personal Iniury ·                     of Property 21 { '.SC 881        cJ 42 l W1thdra"'aJ                              1      376 Qu, Tarn (31 l ~C
        '.1   t 30 'vl,ller Act                                '1 3 I 5 Airplane Product                     Product Liability           '.'J 690 Other                                        28{;5(' 157                                       J729(aJJ
        '.1   140 ¾egohable Instrument                                     1.,ab1hty                '.1 36 7 Health Caret                                                                                                           j      400 State Reappor!Ionment
        '.1   1)0 Recovery of Overpayment                      cJ 320 Assault Libel &                       Phannaceuncal                                                          w                                   %
                                                                                                                                                                                                                                    '.1    4 IO Ann trust
                   & F.nforcement of Judgment                              Slander                           Personal lnJury                                                       cJ 820 Copynghts                                 '1     4 JO Ranks and Baukmg
        .J    , 'I 'vled,care Act                              '.'J l 10 Federal F.mployers                  Product l.tabdity                                                     '.1 8 JC Patent                                  '.'J   4 50 Coinmerce
        .J    152 Recovery of Defaulted                                   Liabihty                  '.1 168 Asbestos Personal                                                      '.1 8 l 5 Patent • Abbreviated                   '1     460 Deporta1ton
                   Student I .oans                             :, 140 Manne                                   In1ury Product                                                                   "'e"' Drug Apphca!Ion                1      4 70 Rac.ke,tee.r lnfl ,1eni:.;ed and
                   I f x<I udes Veterans)                      .7 34 5 Manne Product                         lrnb,hty                                                              1 840 Trademark                                              Corrupt Orgm11zat1ons
        '1    : 51 Recovery of Overpayment
                   of \ eteran s Benefits
                                                                          Ltab1hty
                                                               '1 150 Motor Vehicle                 ,  PERSONALPROPERn
                                                                                                        l '0 Other Fraud
                                                                                                                                               W,,
                                                                                                                              '1 7 IO Fau Labor Standards                          :J 861 HJA (I l95ff)
                                                                                                                                                                                                                     *-~'~,w.       .7
                                                                                                                                                                                                                                    '1
                                                                                                                                                                                                                                           480 Consumer Cred,t
                                                                                                                                                                                                                                           48 5 I elephone Consuiner
        '1    160 \tockholders 5wts                            '1 355 Motor Vehicle                 '.1 371 Iruth 1Il I,endmg         Act                                          '.1 862 Black Lung (92 3)                                     Protec:tion A.ct
        cJ    190 Other Contrac.t                                        Product Liabihty           cJ 380 Other Personal     '1 720 Labor/Management                              cJ 863 DIWCDJWW (405(gJ)                         '1 490 Cable/Sat rv
        J       95 Con tract Product l 1ab1hty                 '1 360 Other Personal                         Property Damage                         Relat10ns                     '.1 864 SSID Tit!< XV l                          :1 8'50 Sec.unties/C ommod1t1es1
        7     : 96 Francfo se                                            !OJUJy                     '.1 38 5 Property Damage             '.'J 740 Railway Labor Act                :J 865 RSI (405(g))                                       Exchange
                                                               :"'.I 362 Personal lnJUT)' ·                  Product Ltab1hty            cJ 751 f armly and Medical                                                                 :-1 890 Other Statutory Ac:Mns
                                                                         Medical Maloracnce                                                          l.eave Act                                                                      J 891 AgnculturaJ Acts
    I              l'l.11"'1'-t..,..
                                                  ,ef/,1/,"    $!!i                                                                      '1 790 Other Labor l11Iga1ton                                                     ,J,lll   ., 89 3 En"ironmenal Matters
         1 11 0 L.and ( ondemnahon                             '.1 440 Other Ctv,J R.ghts              Habeas Corpus                     cJ 79 I Employee Retrrement               '1 870 r axes (L S Plamhff                       '1 895 freedom of lnfonnat10n
        ,., 220 Fore~.Josure                                   :J 441 Votmg                         CJ 46 3 Allen Detamee                            Income 5"'-unly Act                       or Defendant)                                 Act
        7 210 Rent I eas< & EJectment                          cJ 442 E:mployment                   '1 510 Mo!Ions to Vacate                                                       '.1 871 TR5       Third Party                    cJ 896 Arbitration
        '1 240 Torts 10 I and                                 ~43Housmg                                 Sentenc..e                                                                             26 LSC 7609                          '.1 899 Adm,111strat,ve Procedure
        .7 24 5 Tort Product l ,ab, !tty                               Accommoda!Ions         :'.'J 5JO General                                                                                                                              Act/Revtc"' or Appeal of
        7 ?90 Al, Other Real Property                         '.'J 4 5 Aiuer w,'D,sab1h!Ies • cJ 5 35 Death Penalty                                                                                                                          Agency Dec,s,on
                                                                       Employment                   Other:                               '.'J 462 1'Jaturalizallon Apphcat10n                                                       '.'J 950 Const,tul!Onahty of
                                                              ~ 6 Amer w,'01sab1ht1es •             n
                                                                                                    540 \1andamus & Other                'J 46 5 Other Imm,gra!lon                                                                           State Statutes
                                                                       Other                  t1 550 C1vd Rights                                     ActJons
                                                              cJ 448 Fducauon                 '.'J 555 Pnson Cond111on
                                                                                              cJ 560 C1vt1 Detamee •
/
                   \
        V. ORi GI '.'i                 rP/ace an X m (}ne Box Only}
                                                                                                        Condi!Ions of
                                                                                                        Confinement


                                                                                                                                ,     4 Reinstated or
\~I
                   On~ ·nal                  '72       Removed from                       '.1 3    Remanded from                                                  '.1 5   r ransferred from          '.1 6       Multtd1stnct                      '.1 8   Mult1d15tnct
                   Pro, .edmg                          State Court                                 Appellate Court                       Reopened                         Another D1stnct                        Litigation•                               I ,ligation.
                                                                   \                                                                                                      lspectjy1                              Transfer                                  Direct Fde
                                                                       ~1te the L' S Cn,i] Statute under which you are ftltA(Do not citejurisdktwna/ statutes unless diversity1

    ~l;SE OF ACTI~
                                                                        Title 111 of the Americans with D1sab,11t1es ct                                                                                                                 '\
                                                                        B\ef descnplton of cause
                                                                                                                                                                                                                                    /)
        VII. REQt:ESTED IN                                         \~I         CHECK IF THIS IS A CLASS ACTION                                 DEMAI\TD$                                          CHFCK YES only                        dkded m complaint
             CO'.\tPLAl'.'iT:
        VIII. RELATED CASE(S) \..
                                  L'NDl:R RL'U. 23, FR Cv P                                                                                                                                       JL'RY DE}\1AI\TD:
                                                                                                                                                                                                                                    -             Yes         1"-0


                       IF ANY
                                                                           (~ee mstnt< nons}
                                                                                                    JlJDGE                                                                                                                          DEC - 3 2019
        [)A   TF                                                                                         SIGNAfLRf OF ATIORNIY OF RFCO
        11/20/2019                                                                                       Isl David S Glanzberg Esq
        FOR OFFICE l'SE O'il Y

              RH f JP'T •                                AMOCNT                                             APPL YIM) IFP                                            Jt:DGf                                      MAG JL'DGE
                                                                 '
I Cw., . DJ _ Jrn.i~f;",~A;::;;~:~~7,:;Z.~:JivA~IA
                                    Case 2:19-cv-05693-CDJ
                                                  ..;,-    Document 1 Filed 12/03/19 Page 20 of 22

                                                                                                                                            /f.-CrY- ~{tf ~
                         '                                                          DESIGNATION FOR\1                                               1
                                                                                                                                                   ft
                     .,.j~<]J.~!!f.fl/./JJ1,;Counm"'d1"'j»-1J se plamnjfto mdzcate the category of the case for the purpose ofassignment to the appr!,ate calendar)
                                                                                                                                                                            5 6 9 S'-"'
        Address of Plaintiff:                                  7203 Centennial Station, Warminster PA 18974
                             -- ----------------- -- ---- -- -- ---- - -- -- -- -- -- -- -- -- -- -~ -- -- -- -- - - -- -- -- -- - --
        Address of Defendant: __ ______             2323 OREGON PIKE LANCASTER PA 17601
                                                                  -      -- -- - - -- --- -- -- - -- - -- ----- -- -- ----- -- -- -- -- -
        Place of Accident, Incident or Transaction:
                                                    -------- ------ - -----        ~u_cks_County _______________________ _

    RELATED CASE, IFANY:

    C'a,e Number
                            - -- -- --   -   ----- ------ --           Judge ______________ _
                                                                                                                                       Date Termmated
                                                                                                                                                           - -- -- ---- -- -- --
    C1vI! cases are deemed related when Yes 1s answered to any of the fol!owmg que~tlons·

             ls this case related to property included m an earher numbered suit pending or withm one year
             pre"v10usly termmated action in this court9                                                                                 YesO                     Notvl

    2        Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt
                                                                                                                                         YesO
             pendmg or w1thm one year preVJously termmated act10n in tlus court9                                                                              No~


                                                                                                                                                              ~o~
    3        Does this case involve the validity or infrmgement ofa patent already m suit or any earlier
                                                                                                                                         YesO
             numbered case pendmg or withm one year previously termmated act10n ofth1s court?

    4        Is this case a second or successive habeas corpus, social security appeal, or pro se civil nghts
                                                                                                                                        YesO                  No{t]
             case filed by tlie same individual?

    I certify that, to my knowledge, the within case                                                     ase now pendmg or withm one year previously terrnmated action m
    this court except as noted above

    DATE         _Jj- !=L-!_5_ _____ _
                                                                                                                                                    Attorney ID   #   (if applicableJ



    CT\ IL: (Place a ✓ in one category only)

    A               Federal Question Cases:                                                       B.     Diversity Jurisdiction Cases:


    •        I  Indemnity Contract, Marme Contract, and All Other Contracts
                                                                                                  •      I    Insurance Contract and Other Contracts

    •        2  HLA
                                                                                                 ••      2    Airplane Personal Injury

    •        3  Jones Act-Personal InJury
                                                                                                  ••
                                                                                                         3    Assault, Defamat10n

    •        4  Antitrust                                                                                4
                                                                                                         5
                                                                                                              Manne Personal InJury
                                                                                                              Motor Vehicle Personal lnJury
    8        5 Patent
             6. Labor-Management Relations                                                         ••    6    Other Personal InJury IP/ease specif}/ -                - -        - -        -
    •        7  C1Hl Rights
                                                                                                    ••
                                                                                                         7.
                                                                                                         8
                                                                                                              Products L1ab1hty
                                                                                                              Products L1ab1lity - Asbestos
    •        8 Habeas Corpus

   ra
    0
             9 Secunties Act(s) Cases
             IO Social Secunty Review Cases
             11 All other Federal Question Cases
                (Please spec1rjyJ  Amencans
                                          -    with                     6
                                                  · o,sab1ht1es Actj_44J.1
                                                                                                         9.   All other Diversity Cases
                                                                                                              (Please specify)     -     - -    -      -   - -        -         -       -




    -                                                                            ARBITRATION CERTIFIC'ATJO:',/
                                                                                                                  I
                                                         (The effect of thzs cert1ficatlon ,s to remove the case ,rom e lzgibilzty for arb,tratwn J

                 \David S. Glanz~~~-                            _,counselofrecordorproseplamtlfI,doherebycerllfy


     •
    I,
                     '                --                                               f  kn ledge and behef the damages recoverable m this civil action case
                                          , '           2 § 3( ) (2) that to the best o my ow               •
                      I ursuant to Local C IVII Rule 53 '      c    •
                                              0
                      , xceed the sum o f $15 • 000 ·00 exclusive ofmterest  and  costs.


            ✓
                      Rehef other than monetary damages is sought



        DATF. _ 1 1 / 1 8 ~ - - - - - - - - - - -                            ,~~----
                                                                             -   Attorney-at-Law; P;o Se Plamlljf

                                                    I if there has been compliance With F R C p 38
        NOH A tnal de novo will be a tnal by Jury on y
                                                                                                                                                            OEC - 3 2019
                                                                                                                                                       PA 50820
                                                                                                                                                              ··-
                                                                                                                                                    Attorney ID    # .(if applicable)




        C,v 609 (520 I 8)
~              Case 2:19-cv-05693-CDJ
                            ~         Document 1 Filed 12/03/19 Page 21 of 22
!                                    ~l


       Cl1lJJ
3


                                     t
I       ~         ..,, .<··•      IN THE UNITED STATES DISTRICT COURT
~~ -.                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                               CASE MANAGEMENT TRACK DESIGNATION FORM
    JOHN MAHONEY, on behalf of himself and                                       CMLACTION
    all others s1m1larly situated
                                v.
                                                                                   19
                                                                                 NO.
                                                                                                 5693
    UNIVERSAL ATHLETIC CLUB, INC.
    ln accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
    plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
    filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
    side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
    designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
    the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
    to which that defendant believes the case should be assigned.

    SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
    (a) Habeas Corpus·· Cases brought under 28 G.S.C. § 2241 through§ 2255.                              ( )

    (b) Social Security - Cases requesting review of a decision of the Secretary of Health
        and Human Services denying plaintiff Social Security Benefits.                                   ( )

    (c) Arbitration -Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )

    (d) Asbestos - Cases involving claims for personal injury or property damage from
                                                                                                         ( )
        exposure to asbestos.
    (e) Special Management - Cases that do not fall into tra~ks (a~ through (d) that are
        commonly referred to as complex and that need sp_ec1al or mte~se manage~ent by
        the court. (See reverse side of this form for a deta1led explanation of special
        management cases.)
    (f) Standard Management - Cases that do not fall into any one of the other tracks.



       11/18/19                           David S Glanzberg
                                            Attorney-at-law
     Date                                                                  dav,gn~
                                          (267) 319-1993
      (215) 981-5400
                                                                              E-Mail Address
                                             FAX Number
     Telephone


      (Civ, 660) 10/02




                                                                                                  DEC - 3 2019
Case 2:19-cv-05693-CDJ Document 1 Filed 12/03/19 Page 22 of 22




                          I .. ,.

                          I




                          I'

                          II          Court Name: [DC•/l-Pt,1lade>lph1a
                                      D1v1s1on: 2
                                     Rece1tt Nur.ber: ~'Pf207696
                                     Cashier ID: stomas
                                     Tran?~rtion D~te: 12103/2019
                                                                       -


                                     hwer Name: LO ijF Dill: iD S. GLflNZFJ£RG
                                     -- - --- ... ------ --- --- --- ... - ------ -- -
                                     CIVIL FILING FE[
                                      tor: LO GF DAVI!, S. GtANZBERG
                                      filiiount:     $420. 00
                                    CIVIt FILING FfE
                                      Fo-r: LO Of DflVH' S. GLANlfiERG
                                      Amount:         !400.&9
                                    CJVIl FILING FEE
                                      For: LO GF DAVIDS. GL/lNZ~ERG
                                     Amount:          $4~0.00
                                    CIVIL FILiNG FEE
                                     for: L& Of DAVIDS. GL~NZP£RG
 ".   .                              Alilount:
                                    CIVIL ;ItlNG FEE
                                                      $/i@fJ.013
                                     fo-r: LO OF DAVlD S. GLAliZSERG
                                     :'.!mount:           -H~.00
                                    ~------------~------------~------
                                    PA~fi· CHECI': CONV£F'SIIJN
                                     Rem1tter: LO OF DA•.JID S. 3i..ANZBt.PS
                                     Check/Money                  1853
                                                      Oi'ce·r Nuril:
                                     Amt Tendered:        s2,e00.00
                                    --------------------~-· ----------
                                    Toti!l Due:      52,068.00
                                    Tut<1l Tendered: $2,g00.00
                                    Change ~mt:      i0.0B
                                    19~CV-5690 TO 5694

                                    i!nly when bank rlears t1e (heel,
                                    woney o·rd.er, or ven fili!s cred1 t of
                                    fond;   1s    the fee o-r debt officially
                                    pd1d or disc-harg2d. A $53 fee w111
                                    be c-har~ed for a returned c-he6,.
